Title: From George Washington to Captain Henry Lee, Jr., 12 April 1778
From: Washington, George
To: Lee, Henry Jr.



Dear Sir
Head Quarters Valley Forge 12th April 1778

I do myself the pleasure to inclose you a letter from the president of Congress, advising you of the promotion of yourself, Lieut. Lindsay and Cornet Peyton, I shall be glad to see you as soon as possible, that we may fix upon the other Officers for your Corps, and devise ways and means of procuring the additional Men, Horses, Arms and Accoutrements If Capt: Lindsay has not rejoined you it would be well to inform him of his promotion, and desire him to come up. I am &c.
